ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant’s motion for rehearing in this case because our affirmance without opinion may cause future misunderstandings and errors, and we adopt the *119following as our opinion. The appellant, Inlet Shores Civic Association, Inc., did have standing to bring its cause of action against the City of New Smyrna Beach to object to the city’s use of a lot in a subdivision, which was burdened with restrictive covenants intended to benefit other lands owned by members of the appellant. The city acquired title to the lot in this case by a warranty deed from the developer, for the purpose of establishing a public easement thereon.
In Ryan v. Town of Manalapan, 414 So.2d 193 (Fla.1982), the Florida Supreme Court answered the following question certified to it as one of great public importance in the negative:
DO RESTRICTIVE COVENANTS AFFECTING THE USAGE OF LAND APPLY TO A PUBLIC BODY WHICH ACQUIRES THE LAND BY PURCHASE AS OPPOSED TO ACQUISITION BY EMINENT DOMAIN?
Id. at 195. Ryan controls this case, and the judgment is therefore
AFFIRMED.
DAUKSCH and SHARP, JJ., and MIZE, Associate Judge, concur.